Valsee, J.,
after stating the case: The single question in this case is whether Awie Eevis took a fee-simple estate tinder the deed off J". S. T. Fail’d and wife to her. The limitation is to Awie Eevis, “her heirs by the body of F. H. Eevis.” This was at one time a fee tail special (2 Elk. Com., 113, 114), but by our statute of 1784 (Eevisal, see. 1578) it was converted into a fee-simple absolute. The form of the limitation here and the one in Jones v. Ragsdale, 141 N. c., 201, are the same. It was held in the latter ease that the wife, Zilphia S. Jones, acquired a fee simple under and by virtue of the provisions of the statute, and our ruling in this case must be the same, viz., that Awie Eevis by the deed of the Eairds to her got a fee-simple estate. This affirms the judgment below.
Counsel for defendant relied on Kea v. Robeson, 40 N. C., 373; Rowland v. Rowland, 93 N. C., 214; Gudger v. White, 141 N. C., 507; Triplett v. Williams, 149 N. C., 394; Beacom v. Amos, 161 N. c., 357; and other cases to the same effect, which decided that the intention of the grantor must be sought for in the language of the entire deed and the latter construed in accordance therewith; but that is what we do when we hold this estate to be a fee simple, as the grantor has used language which conveys that kind of estate and no other. If we are to ascertain his intention by his words, that is the clear result, and if the law did not require us to give that construction to the deed, by reason of the particular words of limitation used, “her heirs by the body of F. H. *582Revis,” and the statute defining what the same shall mean, we would, by a survey of the whole deed, construing one part with another, reach the same conclusion.
Affirmed.